DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.

Allowable Subject Matter
Claims 1-8 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art neither discloses nor suggests in the context of independent claim 1, the limitations, “…the channel connector includes a first structure and a second structure, the first structure includes a first recessed region that is overfilled by the second structure, the second structure includes a second recessed region, and the second channel layer extends into the second recessed region and contacts sidewalls of the second recessed region and a surface or the second recessed region is fully covered by a contact that is connected to the second channel layer”; and in the context of independent claim 8, the limitations, “…the channel connectors include respective first structures and second structures, the first structures include first recessed regions that are overfilled by the respective second structures, the second structures include respective second recessed regions, and the second channel layers extend into the respective second recessed regions and contact sidewalls of the respective second recessed regions and respective surfaces of the second recessed regions are fully covered by contacts that are connected to the respective second channel layers”.  Prior art Lee’264 discloses in Fig. 44, a channel connector comprising first and second structures (respectively SAP and EXT), the second structure overfilling a first recessed region of the first structure and including a second recessed region.  However, contact 175 cannot be reasonably construed as fully covering a surface of the second recessed region.
Claims 2-8 and 21 are allowed as ultimately depending from claim 1.  Claims 19, 20, and 22 are allowed as depending from claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891     

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891